DETAILED ACTION
In application filed on 04/29/2020, Claims 1-21 are pending. Claims 1-21 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 6, 8, 10-14 and 21 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Huff et al. (US20180188230A1). 
Regarding Claim 1, Huff teaches a device for use in quantitation of insulin, the device comprising:
a cap (Fig. 2C, ref. 101, referred to as cover substrate) for a reservoir (Para 0302; Fig. 2C, refs. 51 referred to as reagent reservoirs), wherein the cap (Para 0302; Fig. 2C, ref. 101, referred to as cover substrate) defines a first opening and a second opening (Para 0302; Fig. 2C, refs. 84 and 85, referred to as any of the reservoir/vent);
a capillary tube (Para 0302, referred to as at least two microfluidic capillary channels 61 and 62) arranged in the first opening (Para 0302; Fig. 2C, refs. 84 and 85, referred to as any of the reservoir/vent) of the cap (Fig. 2C, ref. 101, referred to as cover substrate); and
an electrode (Para 0302, referred to as one or both of the transfer electrodes 71 and 72) arranged (See the structural arrangement in Fig. 2C) in the second opening (Para 0302; Fig. 2C, refs. 84 and 85, referred to as any of the reservoir/vent) of the cap (Fig. 2C, ref. 101, referred to as cover substrate), 
wherein the device (Para 0302, Fig. 2C; referred to as integrated device) is configured to provide an interface (Para 0302; See Fig. 2D, ref. 100) between an organ-on-a-chip device (Para 0028, 0302, Fig. 2C, ref. 60, referred to as nanopore module) and a microfluidic device (Para 0028, 0302, Fig. 2C, ref. 50, referred to as digital microfluidics module).
Regarding Claim 2, Huff teaches the device of claim 1, wherein the electrode comprises platinum (Para 0337).

Regarding Claim 4, Huff teaches the device of claim 1, further comprising the reservoir (Para 0302; Fig. 2C, refs. 51 referred to as reagent reservoirs), wherein:
the reservoir (Para 0302; Fig. 2C, refs. 51 referred to as reagent reservoirs) has a first surface at a first end of the reservoir (See Annotated Fig. 2C), and a second surface at a second end of the reservoir (See Annotated Fig. 2C);
the first surface defines a first void, and the second surface defines a second void (See Annotated Fig. 2C); and
the cap (Para 0302; Fig. 2C, ref. 101, referred to as cover substrate) is arranged at the first end of the reservoir (See Annotated Fig. 2C), and overlays or plugs the first void of the reservoir (See Annotated Fig. 2C).

    PNG
    media_image1.png
    706
    1191
    media_image1.png
    Greyscale

Annotated Fig.2C, Huff
Regarding Claim 6, Huff teaches the device of claim 4, further comprising the microfluidic device, where in the microfluidic device (Para 0028, 0302, Fig. 2C, ref. 50, referred to as digital microfluidics module) comprises:
a first orifice (See Annotated Fig. 2D) defined by a first surface (Para 0302, Fig. 2D, ref. 63, referred to as first substrate) of the microfluidic device (See Fig. 2C),
a second orifice defined by the first surface of the microfluidic device (See Annotated Fig. 2C),
a third orifice (See Annotated Fig. 2D) defined by a second surface (Para 0302, Fig. 2D, ref. 64, referred to as second substrate) of the microfluidic device, a main channel (Para 0302, Fig. 2C, ref. 70, referred to as nanopore layer) defined by one or more first internal (the nanopore layer in Fig.2C, ref. 70,  inherently has more than one internal surfaces structurally) surfaces of the microfluidic device (See Figs. 2C-2D), wherein the first orifice and the second orifice are in fluid communication with each other (Para 0302, “two capillary channels are physically separated at the intersection by the nanopore layer 70 placed at the intersection”)  via the main channel  (Para 0302, Fig. 2C, ref. 70, referred to as nanopore layer), and
an electroosmotic flow channel (Annotated Fig. 2C) of the microfluidic device, wherein the main channel (Para 0302, Fig. 2C, ref. 70, referred to as nanopore layer) is in fluid communication with the third orifice (See Annotated Fig. 2D) via the electroosmotic flow channel (See Annotated Fig. 2D); and
wherein the reservoir (Para 0302; Fig. 2C, refs. 51 referred to as reagent reservoirs) is arranged on the first surface of the microfluidic device at a position at which the second void of the reservoir at least partially aligns with the first orifice of the microfluidic device (See Annotated Fig. 2C).

    PNG
    media_image2.png
    712
    1246
    media_image2.png
    Greyscale

Annotated Fig.2D, Huff

Regarding Claim 8, Huff teaches the device of claim 6, wherein the capillary tube (Para 0302, referred to as at least two microfluidic capillary channels 61 and 62) has a first end having a first terminus (See Annotated Fig. 2C) and the first terminus (See Annotated Fig. 2C) is positioned in the main channel (Para 0302, Fig. 2C, ref. 70, referred to as nanopore layer) of the microfluidic device (See Fig. 2C).
Regarding Claim 10, Huff teaches the device of claim 6, wherein the electrode (Para 0302, referred to as one or both of the transfer electrodes 71 and 72) has a first terminus that is positioned in the reservoir (See Annotated Fig. 2C).
Regarding Claim 11, Huff teaches the device of claim 6, wherein the second orifice (See Annotated Fig. 2C) is configured to permit a pressure of a gas to maintain a flow of a perfusate (Para 0304,0333, 0335, a method of intended use given patentable weight to the extent of effecting the transfer electrode 71 to receive droplet 65a via movement facilitated by ambient air that fills spaces in the device or from gas from the gas-producing chemical reactions of the analyte and reagents) between the capillary tube (Para 0302, referred to as at least two microfluidic capillary channels 61 and 62) and the microfluidic device (Para 0028, 0302, Fig. 2C, ref. 50, referred to as digital microfluidics module).
Regarding Claim 12, Huff teaches the device of claim 11, wherein, (i) the pressure is atmospheric pressure (ii) the gas is air, (Para 0333, ‘ambient air’ inherently teaches air at atmospheric pressure) or (iii) a combination thereof (this is interpreted as optional.)
Regarding Claim 13, Huff teaches the device of claim 11, further comprising the organ-a-chip device, wherein the organ-on- a-chip device (Para 0028, 0302, Fig. 2C, ref. 60, referred to as nanopore module), comprises a channel outlet (See Annotated Fig. 2C), and the, capillary tube (Para 0302, referred to as at least two microfluidic capillary channels 61 and 62) has a second end that is at least partially inserted into the channel outlet (See Annotated Fig. 2C).
Regarding Claim 14, Huff teaches the device of claim 13, wherein the channel outlet is formed at least in part of an elastic material (See Para 0507, “…an interface fabricated from molded plastic or by direct bonding (FIGS. 19 and 20)”; plastics inherently are elastic). 
Regarding Claim 21, Huff teaches an interface device for use in fluidic transfer, the device comprising:
a cap (Fig. 2C, ref. 101, referred to as cover substrate) for a reservoir (Para 0302; Fig. 2C, refs. 51 referred to as reagent reservoirs), wherein the cap (Para 0302; Fig. 2C, ref. 101, referred to as cover substrate) defines a first opening and a second opening (Para 0302; Fig. 2C, refs. 84 and 85, referred to as any of the reservoir/vent);
a capillary tube (Para 0302, referred to as at least two microfluidic capillary channels 61 and 62) arranged in the first opening (Para 0302; Fig. 2C, refs. 84 and 85, referred to as any of the reservoir/vent) of the cap (Fig. 2C, ref. 101, referred to as cover substrate); and
an electrode (Para 0302, referred to as one or both of the transfer electrodes 71 and 72) arranged (See the structural arrangement in Fig. 2C) in the second opening (Para 0302; Fig. 2C, refs. 84 and 85, referred to as any of the reservoir/vent) of the cap (Fig. 2C, ref. 101, referred to as cover substrate),
wherein the device (Para 0302, Fig. 2C; referred to as integrated device) is configured to provide an interface (Para 0302; See Fig. 2D, ref. 100) between two apparatuses (Para 0028, 0302, Fig. 2C, ref. 60, referred to as nanopore module and Para 0028, 0302, Fig. 2C, ref. 50, referred to as digital microfluidics module).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over by Huff et al. (US20180188230A1)
Regarding Claim 3, Huff teaches the device of Claim 1, wherein the capillary tube (Para 0302, referred to as at least two microfluidic capillary channels 61 and 62) has varying diameters (see [0305] and [0320]).
Huff does not necessarily teach that the capillary tube has an internal diameter of about 80 µm to about 120 µm, and an outer diameter of about 140 µm to about 180 µm. 
However, MPEP § 2144.05, Part II, Subpart A holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In the fabrication of capillary channels of microfluidic devices, the selection of optimal capillary sizes including capillary width, height, length, thickness and diameter affects the fluidic flow profiles of analyte and reagents of interest present in the capillaries. Thus, the internal diameter and outer diameter of the capillaries are result effective variables. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate capillaries of optimal internal and outer diameters to achieve predictable results. 
Regarding Claim 5, Huff teaches the device of claim 4, wherein the reservoir has a varied  inner diameter or inner largest dimension (See Fig. 2C).   
Huff does not necessarily teach that the reservoir has an inner diameter or inner largest dimension of about 330 µm to about 400 µm.
However, MPEP § 2144.05, Part II, Subpart A holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In fabrication of chambers and reservoirs of microfluidic devices, the selection of optimal inner diameters of inner largest dimension of reservoirs including width, height, length, thickness and diameter affects the fluidic flow profiles of analyte and reagents of interest present in the reservoirs. Thus, an inner diameter or inner largest dimension of the reservoirs are result effective variables. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate reservoirs of optimal inner diameter or inner largest dimension to achieve predictable results. 
Regarding Claim 7, Huff teaches the device of claim 6, wherein the first orifice (See Annotated Fig. 2D) has a varied diameter or a largest dimension.
Huff does not necessarily teach that the first orifice has a diameter or a largest dimension of about 280 µm to about 320 µm.
However, MPEP § 2144.05, Part II, Subpart A holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In fabrication of capillary apertures and orifices of microfluidic devices, the selection of optimal diameters or orifices including cross-sectional areas and diameters affects the fluidic flow profiles of analyte and reagents of interest present. Thus, diameter or a largest dimension of orifices are result effective variables. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate orifices of optimal diameter or a largest dimension of about 280 µm to about 320 µm to achieve predictable results. 
Regarding Claim 9, Huff teaches the device of claim 8, wherein the first terminus (See Annotated Fig. 2C) of the capillary tube (Para 0302, referred to as at least two microfluidic capillary channels 61 and 62) is positioned below an interface (See Annotated Fig. 2D) of the main channel (Para 0302, Fig. 2C, ref. 70, referred to as nanopore layer), the reservoir (Para 0302; Fig. 2C, refs. 51 referred to as reagent reservoirs), and the microfluidic device (See Fig. 2C) are at an upright position.
Huff does not necessarily teach that the first terminus of the capillary tube is positioned below the electroosmotic flow channel when the device, the reservoir, and the microfluidic device are at an upright position.
However, one having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a rearrangement of parts to effect the determination of the optimal structural configuration and design of the microfluidic device and could seek the benefits associated with the structural arrangement of the first terminus of the capillary tube is positioned below the electroosmotic flow channel when the device, the reservoir, and the microfluidic device are at an upright position. Please see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and MPEP 2144.04(VI) (C) for further details.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate structural arrangement of the technical elements of the microfluidic device that will allow for the optimal quantitation of insulin in real time.
Claims 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Huff et al. (US20180188230A1) in view of Marshall et al. (US20190071661A1)
Regarding Claim 15, Huff teaches a system comprising:
the device of claim 13 (See Claim 13 rejections, supra), and
a detection unit (Para 0253,0510, 0538 , 0552, embodiment of the camera-optical microscope including the inhouse instrumentation, semiconductors) comprising an optical system unit (Para 0510, referred to as sCMOS camera fitted to an optical microscope), a laser unit (Para 0253,0538 referred to as source of light is laser) an ampere meter (Para 0552, in-house instrumentation, Current-voltage (i-V) recordings ), a gate unit (Para 0276, … the detection is based on imaging of charge induced field effects, a semiconductor; Para 0294), a high-voltage unit (Para 0552, in-house instrumentation; Current-voltage (i-V) recordings (voltammetric data ), or a combination thereof (this is interpreted as optional).
Huff does not necessarily teach that a detection unit comprises a temperature meter.
Marshall, directed towards systems and devices for processing, extracting, or purifying one or more analytes including organ tissue teaches a detection system including thermal sensors can include infrared (IR) sensors, probe temperature sensors, thermistors, negative temperature coefficient (NTC) thermistors, resistance temperature detectors (RTDs), thermocouples, semiconductor-based sensors, or the like (Para 0805-0807).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Huff and Marshall to incorporate a temperature meter into the detection system, as taught by Marshall motivated by the need to control a temperature on a fluidic device or a part of a fluidic device (Para 0807). Doing so allows temperature as a process parameter to be monitored for optimal performance. 
 Regarding Claim 16, Huff teaches a system of Claim 15, further comprising a housing in which the device, the detection unit, or the device and the detection unit are disposed (See Annotated Fig. 2C).
Regarding Claim 17, The combination of Huff and Marshall teaches a method of quantitating insulin, the method comprising:
providing the system of Claim 15 (See Claim 15 rejections), wherein the organ-on-a-chip device (Para 0028, 0302, Fig. 2C, ref. 60, referred to as nanopore module) comprises a sample (Para, 0028-0029, receiving fluid droplet; Para 0208-0209, the source of the sample may be an organ or tissue, such as a biopsy sample, which may be solubilized by tissue disintegration/cell lysis); and
quantitating an amount of insulin (Para 0205) secreted from the sample (Para 0208-0209).
Regarding Claim 19, The combination of Huff and Marshall teaches method of claim 17, wherein the quantitating of the amount of insulin (Para 0205 of Huff) comprises performing an electrophoretic immunoassay (Para 0331, 0371 of Huff) or a fluorescence anisotropy immunoassay (this limitation is optional). 
Regarding Claim 20, The combination of Huff and Marshall teaches method of claim 17, wherein a perfusate flows continuously (see Para 0304 of Huff, Channel 61 is aligned with the transfer electrode 71 and is configured to receive droplet 65a positioned on transfer electrode 71) from the organ-on-a-chip (see Para 0028, 0302, Fig. 2C of Huff, ref. 60, referred to as nanopore module) to the detection unit (See claim 15 rejections supra) during the quantitating of the amount of insulin (see Para 0205 of Huff).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over by Huff et al. (US20180188230A1) in view of Marshall et al. (US20190071661A1) as applied to claim 17, and in further view of Wikswo et al. (US2014035.6849A1)
Regarding Claim 18, The combination of Huff and Marshall teaches method of claim 17, wherein the sample may be an organ or tissue, such as a biopsy sample, which may be solubilized by tissue disintegration/cell lysis) (see [0208]-[0209] of Huff).
The combination of Huff and Marshall does not teach that the sample comprises islets of Langerhans.
Wiskswo, directed towards an integrated bio-object microfluidics chip teaches the use of multianalyte microphysiometers to measure insulin release to study the physiology and function of extracted primary pancreatic islets as a means of testing their viability before possible transplantation (Para 0255). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Huff, Marshall and Wiskwo to utilize the islets of Langerhans as the sample for the benefit of studying the physiology and function of extracted primary pancreatic islets as a means of testing their viability before possible transplantation (Wiskwo, Para 0255). Doing so allows for the use of the multianalyte microphysiometry to measure the Warburg effect of aerobic glycolysis in cancer.

	Response to Arguments	
Applicant’s arguments, see Page 6, filed on 07/07/2022, with respect to the 35 U.S.C. §112 (b) rejections on Claim 15-20 has been fully considered and they are persuasive, as claim 15 is deleted.  The 35 U.S.C. §112 (b) rejections on Claims 15-20 are withdrawn. 

Applicant’s arguments, see Page 6, filed on 07/07/2022, with respect to the 35 U.S.C. §102 rejections on Claims 1-2, 4, 6, 8, 10-14 and 21 have been fully considered but they are not persuasive.
Applicant argues:
[The rejection is traversed because the Applicant's claimed "cap", which defines a first and a second opening in which a capillary tube and an electrode are arranged, respectively, is not taught or suggested by Huff.
This "cover substrate" of Huff, however, is not read upon by the Applicant's claims 1 and 21, because, as its name implies, the "cover substrate" of Huff merely covers a portion of the device, and does not define any openings of any kind, including an opening in which an electrode is arranged. 
Instead, an "electrode 55 (e.g., a reference electrode)", according to paragraph [0302] of Huff, is "disposed on a bottom surface of the cover substrate 101"…. Huff, as a result, does not disclose, teach, or suggest the Applicant's claims. The claims, therefore, are not anticipated nor prima facie obvious in view of Huff, whether considered alone or in combination with the other cited art]
Applicants arguments with respect to the independent Claims 1 and 21 has been considered and Examiner respectfully disagrees. 
Examiner submits that as delineated in Annotated Fig.2C, Huff, the claimed “cap” is interpreted as any overlaying or covering structure that extends over the reservoir (Para 0302; Fig. 2C, refs. 51 referred to as reagent reservoirs) as recited in Claims 1 and 21. Thus, the claimed “cap” can be interpreted as the structure that fits Examiner’s interpretation of the claims as recited. 
Using Broadest Reasonable interpretation (BRI), examiner is at liberty to interpret the limitation “a cap for a reservoir, wherein the cap defines a first opening and a second opening” as disclosed in the teachings of Huff in the rejection of Claims 1 and 21, as this limitation is broadly claimed.
Examiner suggests to the Applicant to provide further structural limitations that that clarifies the distinguishing features of the structure of the “cap” recited in Claims 1 and 21 from that of the invention of Huff. 
Applicant’s arguments, see Page 9, filed on 07/07/2022, with respect to the 35 U.S.C. §103 rejections on Claims 3, 5, 7, 9 15-17, 19, and 20 have been fully considered but they are not persuasive.
Applicant argues:
[The rejection is traversed for at least the reasons explained at the previous section, because Marshall and Wikswo do not cure the foregoing deficiencies of Huff]
Applicants arguments with respect to the Claims 3, 5, 7, 9 15-17, 19, and 20 has been considered and Examiner respectfully disagrees. 
Examiner respectfully submits the combination of the appropriate prior art on record teaches the limitations of Claims 3, 5, 7, 9 15-17, 19, and 20. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797                      
/JENNIFER WECKER/           Primary Examiner, Art Unit 1797